Citation Nr: 1100220	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-16 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia



THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as due to herbicide exposure.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from November 1968 to November 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 decision by the RO which denied 
the benefits sought on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have 
been obtained by VA.  

2.  The Veteran had active military service in the Republic of 
Vietnam during the Vietnam era.  

3.  The Veteran is not shown to have had acute or subacute 
peripheral neuropathy that appeared within weeks or months of 
exposure to an herbicide agent and resolved within 2 years of the 
date of onset.  

4.   No record reflects the Veteran to have been diagnosed to 
have peripheral neuropathy.  


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
service, may not be so presumed, nor may any claimed disability 
be presumed to have been incurred as a result of herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103A, 5107, 5109 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2010).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  This must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, a letter 
dated in September 2006, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the Veteran's 
service treatment records and all private medical records and 
internet information submitted by him has been associated with 
the claims file.  The Veteran has not reported any treatment by 
VA for the disability at issue on appeal and specifically 
declined to appear at a personal hearing.  Further, the Veteran 
and his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  In this case, the Board concludes that an 
examination is not needed because there is no competent evidence 
of acute or subacute peripheral neuropathy manifested in 
accordance with presumptive service connection regulations, and 
no competent evidence otherwise the claimed disability was 
incurred in service.  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will proceed to 
the merits of the Veteran's appeal.  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that a veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946 and an organic 
disease of the nervous system (i.e., peripheral neuropathy) is 
manifest to a compensable degree within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).  

The applicable criteria provide that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 3.309, 
will be considered to have been incurred in service under the 
circumstances outlined in this section even though there is no 
evidence of such disease during the period of service.  No 
condition other than ones listed in 38 C.F.R. § 3.309(a), 
however, will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1116 (West 2002); 38 C.F.R. § 3.307(a) (2010).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and has 
a disease listed at section 3.309(e) shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran was 
not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2010).  Acute and sub-acute peripheral 
neuropathy is among the diseases listed in 38 C.F.R. § 3.309(e).  
However, Note 2 of 38 C.F.R. § 3.309(e) states that for purposes 
of that section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.

The last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975.  
38 C.F.R. § 3.307(a)(6)(iii) (2010).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in 
lapse of time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook 
v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  Bielby 
v. Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

The Veteran contends that service connection for peripheral 
neuropathy should be established based on the presumption of 
exposure to herbicides in Vietnam.  In his substantive appeal, 
received in May 2007, the Veteran asserted that he has suffered 
with "pains and discomforts" associated with peripheral 
neuropathy for many years dating back to the early 1990's, and 
believes that it is due to herbicide exposure.  However, he has 
not submitted any evidence to support his assertions.  

The service treatment records showed no complaints, treatment, or 
diagnosis referable to any abnormalities manifested by peripheral 
neuropathy during service.  The Veteran was treated for back pain 
on a couple of occasions prior to his tour of duty in Vietnam, 
and for bilateral foot pain shortly before his discharge from 
service for which service-connection has been established, (pes 
planus).  He was also seen on one occasion in March 1970, 
complaining that he was "numb all over."  At that time, the 
Veteran had a low grade fever (100.8 & 101.8), elevated blood 
pressure, and the shakes.  No pertinent clinical and diagnostic 
abnormalities were found on examination, and the complaints were 
attributed to a questionable fever of unknown origin, and 
anxiety.  The reports did not show any complaints of numbness or 
weakness, and there were no signs or symptoms of any neurological 
abnormalities recorded, including peripheral neuropathy.  On a 
Report of Medical History for separation from service in October 
1971, the Veteran specifically denied any history of swollen or 
painful joints, headaches, lameness, neuritis, paralysis, or 
inability to perform certain movements or assume positions.  On 
examination, the Veteran's upper and lower extremities, 
musculoskeletal and neurological systems were within normal 
limits.  

Similarly, the Veteran made no mention of any neurological or 
systemic problems, on his original application for VA 
compensation benefits, received in November 1971, and no 
pertinent neurological abnormalities were noted on VA examination 
in March 1972.  

During the course of the current appeal, the Veteran submitted 
several internet articles on the subject of peripheral neuropathy 
and exposure to herbicides, and copies of private medical reports 
showing treatment for various maladies from 2001 to 2006.  As to 
the private medical records, the reports showed treatment for 
back and left shoulder problems after strenuous activities on a 
couple of occasions and included a diagnosis of paresthesias of 
the lower extremities due to degenerative joint disease of the 
lumbar spine.  (See treatment noted dated in September 2006).  
However, the reports do not reflect any findings, abnormalities, 
or diagnosis for any neurological disorder or peripheral 
neuropathy.  

As noted above, acute or subacute peripheral neuropathy is 
defined by VA regulations as transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide agent 
and resolved within two years of the date of onset.  See 
38 C.F.R. § 3.309(e), Note 2.  

In this case, there are no objective findings or medical evidence 
which demonstrate or even suggest that the Veteran has or had any 
symptoms of peripheral neuropathy in service, within two years of 
discharge from service or until more than three decades after his 
discharge from service.  The evidence shows that the Veteran's 
pain and numbness radiating from his back into his lower 
extremities is due to degenerative joint disease of the lumbar 
spine, and that his left shoulder (muscle) pain and the one-time 
report of "trigger finger" were manifested immediately after 
strenuous activity.  (See July 2001 private noted).  In other 
words, the evidence shows that the "pains and discomforts" 
described by the Veteran are the result of specific injury or, in 
the case of his lower extremity paresthesias, a degenerative 
skeletal disease process and not to a demyelinating neurological 
disorder.  

While the Veteran is competent to report his symptoms, he is not 
a medical professional competent to offer an opinion as to the 
nature or etiology of any current claimed disability.  Savage v. 
Gober, 10 Vet. App. 488, 495; Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(lay testimony is not competent to establish, and therefore not 
probative of, a medical nexus).  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

In this case, the issue does not involve a simple diagnosis and 
the Veteran is not competent to provide more than simple medical 
observations.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As there is no competent medical evidence of record suggesting a 
connection between any in-service exposure to herbicides and the 
Veteran's claimed peripheral neuropathy, and no evidence of any 
manifestations or symptoms attributable to peripheral neuropathy 
in service, within two years of discharge from service or at 
present, the Board finds no basis for a favorable disposition of 
the Veteran's appeal.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence regarding 
the merits of the issue on appeal.  Therefore, that doctrine is 
not for application in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for peripheral neuropathy is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


